The opinion of the court was filed October 6th, 1884.
Peje, Curiam.
It is settled law that a married woman is liable for repairs to her separate estate, made at her request, and necessary for its preservation and enjoyment. A married woman is still under a general legal inability to contract. To make her liable, the case must be shown to be within the exceptions to which her general disability does not apply.
The claim here in contention is on a note given by a married woman for money borrowed. The validity of the claim is sought to be sustained by showing she borrowed the money to pay for repairs and improvements to her real estate, and that it was paid to the mechanics who made them. It is, however, not found as a fact that the repairs or improvements were necessary. In the absence of such finding we cannot assume the existence of that fact. If not necessary she was not liable therefor.
The learned judge well declares no evidence was produced to justify a finding that the repairs or improvements were necessary for the' preservation of the property. Without proving some necessity sufficient to protect her against imposition and folly, she did not become legally liable for the payment of money thus borrowed.
Decree affirmed and appeal dismissed at the costs of the appellant.